Case 1:21-cv-03388-DLC Document13 Filed 06/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a ee a ie a ee XxX
: 2icw3388 (DLC)

M.5., :
individually an on behalf of his child : ORDER
E.S., a minor, :

Plaintiff,

~y-

NEW YORK CITY DEPARTMENT OF EDUCATION,

Defendant. :
ee we ee a ee ee ee x

DENISE COTE, District Judge:

Pursuant to this Court’s May 25, 2021 Order staying this
action, it is hereby

ORDERED that the initial pretrial conference scheduled for
June 25, 2021 is adjourned sine die.

Dated: New York, New York
June 17, 2021

oe Y
|
DENISE COTE
United States District Judge

 
